DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/662,823 filed 10 May 2022. Claims 1-11 pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 1-11 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
An assembly, comprising: a first motor in communication with a first shaft; a second motor in communication with a second shaft; a first gear set operably coupled to the first shaft; a second gear set operably coupled to the second shaft; and a clutch assembly selectively coupled to the first gear set and the second gear set and operably coupled to an output shaft, wherein the clutch assembly comprises a shift collar and a shift fork, the clutch assembly having a first configuration, a second configuration, and a third configuration, wherein in the first configuration the first motor and the second motor are coupled to the output shaft, in the second configuration the first motor is coupled to the output shaft, and in the third configuration the second motor is coupled to the output shaft.
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the prior art fails to teach or render obvious the specific configuration of the clutch assembly and the various configurations. It is noted that Examiner interprets that term “coupled” to mean a direct one to one connection between the coupled elements without additional elements between. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11092220 teaches a system with two dog clutches that engage or disengage two gear sets. However, the reference fails to teach two motors that are selectively engaged or disengaged based on a single clutch.
8734281 teaches a system with two dog clutches that engage or disengage two gear sets. However, the reference fails to teach two motors that are selectively engaged or disengaged based on a single clutch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659